EXHIBIT 10.1

PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS



BY AND BETWEEN

SELLERS:

REW, L.L.C. and W Partners, LLC

both Indiana limited liability companies

 

 

BUYER:

Plymouth Industrial REIT, Inc.,

a Maryland corporation.

 

Dated as of: June 19, 2017

 

 

PURCHASE AND SALE AGREEMENT and escrow instructions

Buyer and Sellers hereby enter into this Purchase and Sale Agreement and Escrow
Instructions (this “Agreement”) as of the Effective Date. In consideration of
the mutual covenants set forth herein, Sellers agree to sell, convey, assign and
transfer the Property to Buyer, and Buyer agrees to buy the Property from
Sellers, on the terms and conditions set forth in this Agreement.

1.  DEFINED TERMS. The terms listed below shall have the following meanings
throughout this Agreement:

Approvals: All permits, licenses, franchises, certifications, authorizations,
approvals and permits issued by any governmental or quasi-governmental
authorities for the ownership, operation, use and occupancy of the Property or
any part thereof, excluding applications for development approvals that have
been denied. Business Day: Any day that is not a Saturday or Sunday or a legal
holiday in the state in which the Real Property is located. Broker: Newmark
Grubb Cressy & Everett, for Seller   4100 Edison Lakes Parkway – Suite 350  
Mishawaka, IN 46545; and   Newmark Grubb Phoenix Realty Group, for Buyer   10739
Deerwood Park Blvd., Suite 310   Jacksonville, FL  32256     Buyer: Plymouth
Industrial REIT, Inc., a Maryland corporation.     Buyer’s Address: Plymouth
Industrial REIT, Inc.   260 Franklin Street – 6th Floor   Boston, MA 02109  
Attn:  Pendleton White, Jr.   Telephone:  (617) 340-3861  
Email:  pen.white@plymouthrei.com     With a copy to: Brown Rudnick LLP   One
Financial Center   Boston, MA 02111   Attn:  Kevin P. Joyce, Esq.   Ethan Siler,
Esq.   Telephone:  (617) 856-8342 (KPJ)   (617) 856-8547 (ES)  
Email:  KJoyce@brownrudnick.com   ESiler@brownrudnick.com

 

1 

 

 

Closing: The consummation of the sale and purchase of the Property, as described
in Section 8 below. Closing Date: The date which is no later than twenty (20)
days after the Scheduled Contingency Expiration Date. Contingency Period: The
period commencing on the Effective Date and expiring at 5:00 p.m. (Eastern) on
the date which is twenty-five (25) days thereafter (the “Scheduled Contingency
Expiration Date”) Deposit: Five Hundred Thousand and 00/100 Dollars
($500,000.00) (the “Deposit”) that Buyer deposits with Escrow Holder pursuant to
and subject to the terms of Section 2, Section 4, and Section 8. Domain Rights:
All rights, control and ownership of the Websites, and all intellectual property
rights and interests relating thereto or arising therefrom. Effective Date:
____________ ___, 2017 Escrow Holder: [Meridian Title Corporation] Escrow
Holder’s Address: [Meridian Title Corporation   202 S. Michigan St.   South
Bend, IN 46601   Attention: Mark Myers   Telephone:  574-232-5845  
Email:  mmeyers@meridiantitle.com]     Exhibits: Exhibit A-1 – Legal Description
of the West Cleveland Parcel   Exhibit A-2 – Legal Description of the West Brick
1 Parcel   Exhibit A-3 – Legal Description of the North Mayflower Parcel  
Exhibit A-4 – Legal Description of the West Carbonmill Parcel   Exhibit A-5 –
Legal Description of the Ameritech Parcel   Exhibit B – Documents   Exhibit C –
Form of Tenant Estoppel   Exhibit D – Form of Deed   Exhibit E – Form of Bill of
Sale   Exhibit F – Form of Assignment of Leases   Exhibit G – Form of Assignment
of Contracts   Exhibit H – Form of FIRPTA Affidavit   Exhibit I – Intentionally
Deleted   Exhibit J – Form of Seller's Closing Certificate   Exhibit K –
Existing Contracts   Exhibit L – List of Leases   Exhibit M – Disclosures  
Exhibit N – Intentionally Omitted

2 

 

 

Exhibit O – Rent Roll

Exhibit P – Intentionally Omitted

Exhibit Q – Form of Non-Poaching Agreement

Exhibit R – Form of Right of First Refusal

Exhibit S – Description of Right of First Refusal Property

Exhibit T – Redevelopment Commission Letter Example

Schedule 1 – ProForma Owners Policy

Schedule 2 – DPRC Affidavit

Schedule 3 – DRC Affidavit

Schedule 4 – Vendor Statement

 

Existing Contracts: All written brokerage (other than the brokerage agreement
regarding the sale of the Property to Buyer), service, maintenance, operating,
repair, supply, purchase, consulting, professional service, advertising and
other contracts to which Sellers, or their agents, representatives, employees or
predecessors-in-interest is a party, relating to the operation or management of
the Property (but excluding insurance contracts and any recorded documents
evidencing the Permitted Exceptions).

Improvements: All buildings and other improvements owned by Sellers located on
or affixed to the Land, including, without limitation, the existing buildings
containing approximately 667,000 rentable square feet (the “Buildings”) and the
existing parking lots, together with all mechanical systems (including without
limitation, all heating, air conditioning and ventilating systems and overhead
doors), electrical equipment, facilities, equipment, conduits, motors,
appliances, boiler pressure systems and equipment, air compressors, air lines,
gas-fixed unit heaters, baseboard heating systems, water heaters and water
coolers, plumbing fixtures, lighting systems (including all fluorescent and
mercury vapor fixtures), transformers, switches, furnaces, bus ducts, controls,
risers, facilities, installations and sprinkling systems to provide fire
protection, security, heat, air conditioning, ventilation, exhaust, electrical
power, light, telephone, storm drainage, gas, plumbing, refrigeration, sewer and
water thereto, all internet exchange facilities, telecommunications networks and
facilities base IP, conduits, fiber optic cables, all cable television fixtures
and antenna, elevators, escalators, incinerators, disposals, rest room fixtures
and other fixtures, equipment, motors and machinery located in or upon the
Buildings, and other improvements now or hereafter on the Land.

3 

 

 

Intangible Property: All intangible property now or on the Closing Date owned by
Sellers in connection with the Real Property or the Personal Property, if any,
including without limitation all of Sellers’ right, title and interest in and to
all environmental reports, soil reports, utility arrangements (except as
expressly set forth herein), warranties, guarantees, indemnities, claims,
licenses, applications, permits, governmental approvals, plans, drawings,
specifications, surveys, maps, engineering reports and other technical
descriptions, books and records, licenses, authorizations, applications, permits
and all other Approvals, Domain Rights, Websites, insurance proceeds and
condemnation awards, Seller’s right, title and interest in all Approved
Contracts relating to the Real Property or the Personal Property, or any part
thereof (but not Sellers’ obligations under any Rejected Contracts (as
hereinafter defined)), and all other intangible rights used in connection with
or relating to the Real Property or the Personal Property or any part thereof.
Land: The following parcels (collectively, the "Parcels", and each a "Parcel"),
each located in City of South Bend, St. Joseph County, Indiana, together with
all rights and interests appurtenant thereto, including, without limitation, any
water and mineral rights, development rights, air rights, easements and all
rights of Sellers in and to any strips and gores, alleys, passages or other
rights-of-way: (i) that certain parcel of land commonly known as 5861 West
Cleveland Road, more particularly described in Exhibit A-1 attached hereto  (the
"West Cleveland Parcel"); (ii) that certain parcel of land commonly known as
5502 West Brick Road #1 more particularly described in Exhibit A-2 attached
hereto (the "West Brick 1 Parcel"); (iii) that certain parcel of land commonly
known as 4491 North Mayflower Road more particularly described in Exhibit A-3,
attached hereto (the "North Mayflower Parcel"); (iv) that certain parcel of land
commonly known as 5855 West Carbonmill Drive more particularly described in
Exhibit A-4, attached hereto (the "West Carbonmill Parcel"); and (v) that
certain parcel of land commonly known as 4955 Ameritech Drive more particularly
described in Exhibit A-5, attached hereto (the "Ameritech Parcel”). Leases: The
leases and/or licenses of space in the Property in effect on the date hereof as
listed on Exhibit L, together with leases of space in the Property entered into
after the date hereof in accordance with the terms of this Agreement, together
with all amendments and guaranties thereof.

4 

 

 

Permitted Exceptions: All of the following:  applicable zoning and building
ordinances and land use regulations for which there is no violation, the lien of
taxes and assessments not yet delinquent, any exclusions from coverage set forth
in the jacket of any Owner's Policy of Title Insurance, any exceptions caused by
Buyer, its agents, representatives or employees, the rights of the tenants, as
tenants only, under the Leases, public utility easements of record without
encroachment by any of the Improvements, and any matters deemed to constitute
Permitted Exceptions under Section 5(d) hereof. Personal Property: Any and all
personal property owned by Sellers (if any) and located on the Real Property.
Property: The Real Property, the Personal Property, the Approved Contracts (as
defined in Section 4), the Leases and the Intangible Property. Purchase Price:
Twenty Six Million and 00/100 Dollars ($26,000,000.00) Real Property: The Land
and the Improvements. Sellers: REW, L.L.C. and W Partners, LLC, each an Indiana
limited liability company Sellers’ Address: REW, L.L.C.   51500 Stratton Court,
Granger, IN 46530   Attn:  Robert E. Wozny   Telephone: 574-340-0041   Email:
N/A (notices via email to be delivered to the copy addresses below)       With a
copy to:       Newmark Grubb Cressy & Everett   4100 Edison Lakes Parkway  
Mishawaka, IN 46545   Attn:  Richard J. Doolittle   Telephone: 574-271-4060  
Email:  RickDoolittle@cressyandeverett.com       and       Newmark Grubb Cressy
& Everett . 4100 Edison Lakes Parkway, Suite 350   Mishawaka, IN 46545  
Attn:  Noah Davey   Telephone: 574-485-1530  
Email:  noahdavey@cressyandeverett.com

 

5 

 

 

Tenant Inducement Costs: All third-party payments, costs and expenses required
to be paid or provided by Sellers, as landlords, pursuant to a Lease which is in
the nature of a tenant inducement, including tenant improvement costs, tenant
allowances, building lease buyout costs, landlord's work costs, brokerage
commissions, reimbursement of tenant moving expenses and other out-of-pocket
costs. Title Company: Commonwealth Land Title Insurance Company   c/o Meridian
Title Corporation   202 South Michigan St.   South Bend, IN 46601   Attn:  Mr.
Mark Myers   Telephone:  574-232-5845   Email:  mmeyers@meridiantitle.com
Websites: All domain names, web addresses and websites in which Sellers have an
interest relating to the Property or any portion thereof, including, but not
limited to, any other name given to the Property.

 

2.  DEPOSIT AND PAYMENT OF PURCHASE PRICE; INDEPENDENT CONSIDERATION. Within
five (5) Business Days after the Effective Date, Buyer shall deposit with Escrow
Holder, at Escrow Holder’s office, by wire transfer, funds in the amount of the
Deposit as a deposit on account of the Purchase Price. Immediately upon Escrow
Holder’s receipt of this Deposit, Escrow Holder shall place the same in a single
interest-bearing account reasonably acceptable to Buyer. The Deposit shall be
deemed to include any interest accrued thereon. The Deposit (as and when paid to
Escrow Holder) shall be held by Escrow Holder in accordance with this Agreement,
and, if applicable, in accordance with Escrow Holder's standard form of escrow
agreement which Buyer and Sellers agree to execute in addition to this
Agreement.

If the transactions contemplated hereby close as provided herein, the Deposit
shall be paid to Sellers and shall be credited toward the Purchase Price and
Buyer shall pay through escrow to Sellers the balance of the Purchase Price net
of all prorations and other adjustments provided for in this Agreement. If this
Agreement is terminated pursuant to the terms hereof or if the transactions do
not close, the Deposit shall be returned to Buyer or delivered to Sellers as
otherwise specified in this Agreement.

Notwithstanding anything in this Agreement to the contrary, One Hundred and
No/100 Dollars ($100.00) of the Deposit is delivered to the Escrow Holder for
delivery by the Escrow Holder to Sellers as “Independent Contract
Consideration”, and the Deposit is reduced by the amount of the Independent
Contract Consideration so delivered to Sellers, which amount has been bargained
for and agreed to as consideration for Sellers’ execution and delivery of this
Agreement. At Closing, the Independent Contract Consideration shall not be
applied to the Purchase Price.

6 

 

 

3.  DELIVERY OF MATERIALS FOR REVIEW. On or before the date which is five (5)
Business Days after the Effective Date, Sellers shall deliver to Buyer at
Buyer’s address set forth in Section 1 above, the materials listed on Exhibit B
(collectively, the “Documents”) for Buyer's review, to the extent the same are
in Sellers’ possession. In the alternative, at Sellers’ option and within the
foregoing five (5) day period, Sellers may make the Documents available to Buyer
on a secure web site, and in such event, Buyer agrees that any item to be
delivered by Sellers under this Agreement shall be deemed delivered to the
extent available to Buyer on such secured web site. Without limitation on the
foregoing, Sellers shall make any other documents, files and information
reasonably requested by Buyer concerning the Property and which are in Sellers’
possession or control available for Buyer’s inspection at Sellers’ general
offices or such other location as shall be mutually convenient to the parties.

4.       CONTINGENCIES. Buyer’s obligation under this Agreement to purchase the
Property and consummate the transactions contemplated hereby is subject to and
conditioned upon, among other things, the satisfaction or waiver by Buyer, in
its sole and absolute discretion and in the manner hereinafter provided, of each
of the contingencies (individually, a “Contingency”, and collectively, the
“Contingencies”) set forth in this Section 4 in each case within the Contingency
Period.

(a)       Property Review. Beginning on the Effective Date and continuing until
the expiration of the Contingency Period, Sellers shall have given Buyer an
opportunity to conduct its due diligence review, investigation and analysis of
the Property (the “Due Diligence Review”) independently or through agents of
Buyer's own choosing, and Buyer shall have completed and shall be satisfied, in
Buyer’s sole and absolute discretion, with Buyer’s Due Diligence Review, which
may include, but shall not necessarily be limited to, Buyer’s review,
investigation and analysis of: (i) all of the Documents; (ii) the physical
condition of the Property; (iii) the adequacy and availability at reasonable
prices of all necessary utilities, including, without limitation, the services
necessary to operate the Improvements for Buyer’s intended use of the Property;
(iv) the adequacy and suitability of applicable zoning and Approvals; (v) the
Leases and the obligations from and to the tenants thereunder; (vi) market
feasibility studies; and (vii) such tests and inspections of the Property as
Buyer may deem necessary or desirable.

(b)       Environmental Audit. On or before the expiration of the Contingency
Period, Buyer shall have completed to the satisfaction of Buyer, in its sole and
absolute discretion, and at its sole cost and expense, an environmental audit
and assessment of the Real Property (the “Environmental Audit”), including but
not limited to the performance of such tests and inspections as Buyer may deem
necessary or desirable, subject to the terms and provisions hereof, in order to
determine the presence or absence of any Hazardous Materials (as defined in
Section 12(i) hereof).

(c)       Tenant Estoppels. On or before the expiration of the Contingency
Period, Buyer shall have received an estoppel certificate substantially in the
form attached hereto as Exhibit C (the “Tenant Estoppel”), executed by each
tenant under each of the Leases with respect to the status of such Lease, rent
payments, tenant improvements, lease defaults and other matters relating to such
Lease, and disclosing no defaults, disputes or other matters objectionable to
Buyer in its sole and absolute discretion.

7 

 

 

The foregoing Due Diligence Review, Environmental Audit, Tenant Estoppel and
Board Approval Contingencies are solely for Buyer’s benefit and only Buyer may
determine such Contingencies to be satisfied or waived in writing. Buyer shall
have the Contingency Period in which to satisfy or waive such Contingencies by
delivering written notice to Sellers with a copy to Escrow Holder. A Contingency
shall be deemed not to have been satisfied or waived by Buyer unless prior to
the expiration of the Contingency Period, Buyer shall deliver to Sellers a
written notice to such effect (each such notice being herein referred to as an
“Approval Notice”).

If Buyer provides an Approval Notice for each of the Contingencies, then the
Contingencies shall be deemed satisfied or waived and the parties shall, subject
to the satisfaction of all other terms and conditions applicable to the
respective parties’ obligations hereunder, be obligated to proceed to Closing.
If Buyer does not provide an Approval Notice with respect to any or all of the
Contingencies during the Contingency Period, then such Contingency(ies) shall be
deemed not satisfied or waived, and this Agreement shall automatically terminate
and be of no further force and effect at the end of the Contingency Period
without the further action of either party. During the Contingency Period Buyer
may elect not to purchase the Property for any reason or for no reason
whatsoever, all in Buyer's sole and absolute discretion. Upon any such
termination, Escrow Holder shall return the Deposit (if any) to Buyer and,
except for those provisions of this Agreement which expressly survive the
termination of this Agreement, the parties hereto shall have no further
obligations hereunder.

Notwithstanding Sellers’ representation set forth in Section 12(d) of this
Agreement, if it is discovered that any Existing Contracts exist, prior to the
expiration of the Contingency Period, Buyer may furnish Sellers with a written
notice of the contracts and agreements (the “Approved Contracts”) which Buyer
has elected to assume at the Closing. All Existing Contracts not included in any
such notice shall be excluded from the Property to be conveyed to Buyer, and are
herein respectively referred to as the “Rejected Contracts”, and, if Buyer fails
to deliver such notice, all Existing Contracts shall be deemed Rejected
Contracts. Sellers shall at Sellers’ sole cost and expense terminate on or
before the Closing Date all Rejected Contracts and shall deliver to Buyer
evidence reasonably satisfactory to Buyer of Sellers’ termination on or prior to
Closing of all Rejected Contracts. Notwithstanding anything contained herein to
the contrary, Sellers agree to cause any existing property management agreements
and any leasing listing agreements to be terminated effective as of the Closing
Date and Sellers shall be solely responsible for any fees or payments due
thereunder.

5.       TITLE MATTERS. Buyer’s obligation to purchase the Property and to
consummate the transactions contemplated hereby shall also be subject to and
conditioned upon Buyer’s having approved the condition of title to the Property
and surveys of the Real Property in the manner provided for in this Section 5.

(a)       Title Commitments. On or before the date which is ten (10) Business
Days after the Effective Date, Sellers shall cause the Title Company to deliver
commitments for each of the Parcels (collectively, the “Title Commitments”, and
each a “Title Commitment”) to Buyer for the Title Policies (as defined in
Section 6 hereof), issued by the Title Company showing Sellers as the owners of
good and indefeasible fee simple title to the Real Property, together with
legible copies of all documents (“Exception Documents”) referred to in Schedule
B of the Title Commitments.

8 

 

 

(b)       Surveys. Sellers shall cooperate with Buyer to obtain, at Buyer's sole
cost and expense, an update of Sellers’ existing surveys or, if necessary, new
surveys from a surveyor licensed in the State of Indiana, which shall be
certified to Buyer, Title Company and Buyer’s lender (if applicable) with a
certification in accordance with the “Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys,” jointly established and adopted by ALTA and NSPS
in 2011 and including items 1, 2, 3, 4, 6(a), 6(b), 7(a), 7(b)(1), 7(c), 8, 9,
10, 11(a), 11(b), 13, 14, 16, 17, 18, 20 and 21 ($1,000,000.00 minimum) of Table
A (collectively, the “Surveys”, and each a “Survey”).

(c)       Searches. Buyer may obtain, at its sole cost and expense, current UCC,
tax lien and judgment searches with respect to Sellers liens, security interests
and adverse claims affecting Sellers or Sellers’ interest in the Real Property
and/or the Personal Property (collectively, “Searches”).

(d)       Permitted/Unpermitted Exceptions. Buyer shall have the right, up until
on or before seven (7) Business Days before the end of the Contingency Period,
to object in writing (“Buyer’s Exception Notice”) to any title matters that are
not Permitted Exceptions which are disclosed in the Title Commitments or Surveys
(herein collectively called “Liens”). Unless Buyer shall timely object to the
Liens, such Liens shall be deemed to constitute additional Permitted Exceptions.
Any exceptions which are timely objected to by Buyer shall be herein
collectively called the “Title Objections.” If, on or before two (2) Business
Days before the end of the Contingency Period, Sellers fail to cause or covenant
to Buyer in writing to remove or endorse over any Title Objections prior to the
Closing in a manner satisfactory to Buyer in its sole and absolute discretion
(Sellers having no obligation to agree to cure or correct any such Title
Objections), Buyer may elect, prior to the expiration of the Contingency Period
to either (a) terminate this Agreement by giving written notice to Sellers and
Escrow Holder or by failing to deliver the Approval Notice in accordance with
Section 4, in either of which event the Deposit shall be paid to Buyer and,
thereafter, the parties shall have no further rights or obligations hereunder
except for those obligations which expressly survive the termination of this
Agreement, or (b) waive such Title Objections, in which event such Title
Objections shall be deemed additional “Permitted Exceptions” and the Closing
shall occur as herein provided without any reduction of or credit against the
Purchase Price. Buyer shall have the right to amend Buyer’s Exception Notice
(“Buyer’s Amended Exception Notice”) to object to any title matters that are not
Permitted Exceptions which are disclosed in any supplemental reports or updates
to the Title Commitments or Surveys delivered to Buyer after the end of the
Contingency Period (which title matters were not reflected in the Title
Commitments or Surveys provided to Buyer prior to the end of the Contingency
Period) provided that Buyer objects to the same within five (5) days after
Buyer’s receipt of the applicable supplemental reports or updates to the Title
Commitments or Surveys but in no event after Closing. If Sellers fail to take
the action requested by Buyer in Buyer’s Amended Exception Notice, Buyer may
elect prior to Closing to proceed under either clause (a) or (b) of the sentence
which precedes the immediately preceding sentence. Notwithstanding anything to
the contrary contained in this Agreement, any Lien which is a financial
encumbrance such as a mortgage, deed of trust, or other debt security,
attachment, judgment, lien for delinquent real estate taxes and delinquent
assessments, mechanic’s or materialmen’s lien, which is outstanding against the
Property, or any part thereof, that is revealed or disclosed by the Title
Commitments or any updates thereto and/or the Searches (herein such matters are
referred to as “Financial Encumbrances”) shall in no event be deemed a Permitted
Exception, and Sellers hereby covenant to remove all Financial Encumbrances on
or before the Closing Date.

9 

 

 

In furtherance of the foregoing:

(1) It shall be a condition to Buyer’s obligation to proceed to Closing that the
Title company issue to Buyer or be irrevocably committed to issue to Buyer an
extended coverage ALTA owner’s form title policy(ies) in the form of the
ProForma Owners Policy attached hereto as Schedule 1 (including all affirmative
coverages and endorsements) (the “ProForma”), in the amount of the Purchase
Price, dated as of the date of recording of the Deed(s) and insuring that fee
simple title to the Land is vested in Buyer, subject to those exceptions shown
in the ProForma. Buyer shall be entitled to request that the Title company, in
addition to the endorsements set forth in the ProForma, provide such additional
endorsements (or amendments) to the title policy(ies) as Buyer may reasonably
require, provided that (a) such endorsements (or amendments) shall be at no cost
to, and shall impose no additional liability on, Sellers, (b) Buyer’s
obligations under the Agreement shall not be conditioned upon Buyer’s ability to
obtain such additional endorsements and, if Buyer is unable to obtain such
additional endorsements, Buyer shall nevertheless be obligated to proceed to
close the transaction contemplated by this Agreement without reduction of or set
off against the Purchase Price, and (c) the Closing shall not be delayed as a
result of Buyer’s request for additional endorsements.

(2) At Closing Sellers shall deliver to Buyer (i) a duly executed and
acknowledged affidavit in the form of Schedule 2 attached hereto with respect to
the Declaration of Protective and Restrictive Covenants for the US 31 Industrial
Park dated as of March 6, 1998 and recorded as Document Number 9864426 in the
Office of the Recorder of St. Joseph County(the “DPRC”), (ii) a duly executed
and acknowledged affidavit in the form of Schedule 3 attached hereto with
respect to Declaration of Restrictive Covenants for U.S. 31 Industrial Part,
Phase II dated November 14, 2000 and recorded as Document Number 0054773 in the
Office of the Recorder of St. Joseph County (the “DRC”) and (iii) a duly
executed and acknowledged vendor statement in the form of Schedule 4 attached
hereto.

(3) On or before Closing, Sellers shall deliver an updated letter as shown in
Exhibit T from the South Bend Redevelopment Commission with regard to the DPRC
stating that (i) there are no violations or defaults under the DPRC; (ii) there
are no past due amounts or assessments under the DPRC; (iii) the Land subject to
the DPRC is in compliance with the DPRC in all respects; and (iv) the billboard
existing on Parcel IV (as defined in the DPRC) has been approved by the South
Bend Redevelopment Commission and is in compliance with the DPRC.

(4) Each of Sellers and Robert E. Wozny represent and warrant to Buyer that (i)
no owners association has been established under either of the DPRC or DRC, (ii)
no “Declarant” currently exists under the DRC, (iii) the original “Declarant”
under the DRC, which was PPDT Corp., has been dissolved and (iv) Robert E. Wozny
directly or indirectly controls seventy five percent (75%) of the “Owners” under
the DRC. If Buyer so requests, Sellers and Robert E. Wozny shall cooperate with
Buyer to (x) establish the owners associations contemplated under either or both
of the DPRC or DRC and/or (y) amend or terminate the DRC and/or (z) if the South
Bend Development Commission agrees, amend to terminate the DPRC. Sellers’ and
Robert E. Wozny’s obligations hereunder shall survive the Closing and shall nto
be subject to the limitations on liability set forth in this Agreement.

10 

 

 

(5) Each of the Sellers and Robert E. Wozny agree to indemnify, defend and hold
Buyer harmless from and against any losses, damages, costs and expenses incurred
by Buyer as a result of the enforcement of any covenants, conditions or
restrictions set forth in (i) the DPRC, (ii) the DRC, (iii) that certain Quit
Claim Deed from City of South Bend, Department of Redevelopment to Bamber, LLC
recorded May 7, 2004 as Document Number 0421414 (the “Restrictive Deed”) or (iv)
the “Plan” referenced in the Restrictive Deed. Sellers’ obligations hereunder
shall survive the Closing and shall not be subject to the limitations of
liabilty set forth in this Agreement.

(6) Approved Title and Survey. The condition of title as approved by Buyer in
accordance with this Section 5 is referred to herein as the “Approved Title” and
the Surveys as approved by Buyer in accordance with this Section 5 is referred
to herein as the “Approved Surveys”.

6.        DEED; TITLE POLICY. Sellers shall convey the Real Property to Buyer by
special warranty deeds substantially in the form of Exhibit D attached hereto
(collectively, the “Deeds”, and each a “Deed”). As a condition to Buyer’s
obligation to consummate the purchase of the Property and other transactions
contemplated hereby, as of Closing the Title Company shall be unconditionally
committed to issue to Buyer an ALTA extended coverage Owner’s Policy of Title
Insurance for each of the Parcels in the amount of the Purchase Price allocable
to each parcel, dated effective as of the date the Deeds are recorded and
insuring Buyer (or its nominee or assignee, if applicable) as the owner of good
and indefeasible fee simple title to the Real Property, free from all Financial
Encumbrances and subject to no exceptions other than Permitted Exceptions,
together with such endorsements as required by Buyer in the Buyer's Exception
Notice, all in form and substance satisfactory to Buyer in its sole discretion
(the “Title Policies”). Buyer shall be entitled to request that the Title
Company provide such endorsements (or amendments) to the Title Policy as Buyer
may require, provided that (a) such endorsements (or amendments) shall be at no
cost to, and shall impose no additional liability on, Sellers except to the
extent agreed to in writing by Sellers and (b) Buyer's obligations under this
Agreement shall not be conditioned upon Buyer's ability to obtain such
endorsements except to the extent the Title Company commits to their issuance
prior to the expiration of the Contingency Period. Sellers shall deliver to the
Title Company reasonable and customary instruments, documents, payments,
indemnities, releases, evidence of authority and agreements relating to the
issuance of the Title Policies based upon the requirements of Schedule B of the
Title Commitments applicable to Sellers, including without limitation a no lien,
gap and possession affidavit in a form reasonably acceptable to the Title
Company (collectively, the “Owner’s Affidavit”).

7.       PRORATIONS. The following prorations shall be made between Sellers and
Buyer on the Closing Date, computed with income and expenses for the Closing
Date itself being allocated to Buyer:

(a)       Rents Payable Under Leases. The word “Rents” as used herein shall be
deemed to include, without limitation, (i) fixed monthly rents and other fixed
charges payable by the tenants under the Leases, (ii), any amounts payable by
the tenants by reason of provisions of the Leases relating to escalations and
pass-throughs of operating expenses and taxes, and adjustments for increases in
the Consumer Price Index and the like, (iii) any percentage rents payable by the
tenants under the Leases, if any, and (iv) rents or other charges payable by the
tenants under the Leases for services of any kind provided to them (including,
without limitation, making of repairs and improvements, the furnishing of heat,
electricity, gas, water, other utilities and air-conditioning) for which a
separate charge is made.

11 

 

 

Sellers shall collect and retain all Rents due and payable prior to the Closing
and Buyer shall receive a credit for all such collected Rents allocable to the
period from and after the Closing Date, in each case, to the extent such Rents
are actually received by Sellers prior to the Closing Date. Rents collected
subsequent to the Closing Date, net of costs of collection, if any, shall first
be applied to such tenant’s current Rent obligations and then to past due
amounts in the reverse order in which they were due. Subject to the foregoing,
any such Rents collected by Buyer shall, to the extent properly allocable to
periods prior to the Closing, be paid, promptly after receipt, to the Sellers
and any portion thereof properly allocable to periods from and after the Closing
Date shall be retained by Buyer. The term “costs of collection” shall mean and
include reasonable attorneys’ fees and other reasonable out-of-pocket costs
incurred in collecting any Rents.

Sellers shall not be permitted after the Closing Date to institute proceedings
against any tenant to collect any past due Rents for periods prior to the
Closing Date; provided that Buyer agrees for six (6) months after Closing to
bill tenants for such Rents and provided further that in no event shall Buyer be
obligated to terminate a Lease or dispossess a tenant after Closing for failure
to pay such Rents. If any past due Rents are not collected from the tenants
owing such delinquent amounts, Buyer shall not be liable to Sellers for any such
amounts.

Any advance or prepaid rental payments or deposits paid by tenants prior to the
Closing Date and applicable to the period of time subsequent to the Closing Date
and any security deposits or other amounts paid by tenants, together with any
interest on both thereof to the extent such interest is due to tenants shall be
credited to Buyer on the Closing Date. Except in the ordinary course of
business, Sellers shall not apply any security deposits between the Effective
Date and Closing.

No credit shall be given either party for accrued and unpaid Rent or any other
non-current sums due from the tenants until said sums are paid.

(b)       Rent Adjustments. Pending final adjustments and prorations, as
provided in Section 7(a) above, to the extent that any additional rent,
adjustment rent or escalation payments, if any, including, without limitation,
insurance, utilities (to the extent not paid directly by tenants), common area
maintenance and other operating costs and expenses (collectively, “Operating
Costs”) in connection with the ownership, operation, maintenance and management
of the Real Property, are paid by tenants to the landlord under the Leases based
on an estimated payment basis (monthly, quarterly, or otherwise) for which a
future reconciliation of actual Operating Costs to estimated payments is
required to be performed at the end of a reconciliation period, Buyer and
Sellers shall make an adjustment at Closing for the applicable reconciliation
period (or periods, if the Leases do not have a common reconciliation period)
based on a comparison of the actual Operating Costs to the estimated payments at
and as of Closing. If, as of Closing, Sellers have received additional rent,
adjustment rent or escalation payments in excess of the amount that tenants will
be required to pay, based on the actual Operating Costs as of Closing, Buyer
shall receive a credit in the amount of such excess. If, as of Closing, Sellers
have received additional rent, adjustment rent or escalation payments that are
less than the amount that tenants would be required to pay based on the actual
Operating Costs as of Closing, Sellers shall receive the same from Buyer
following Closing but only after Buyer collects the same from the applicable
tenants. Operating Costs that are not payable by tenants either directly or
reimbursable under the Leases shall be prorated between Sellers and Buyer and
shall be reasonably estimated by the parties if final bills are not available.

12 

 

 

(c)       Taxes and Assessments. Sellers represent that real estate taxes and
special assessments, if any, assessed against the Property are the
responsibility of tenants. Based on this representation, real estate taxes and
special assessments will not be prorated and will not be included in rent
adjustments for purposes of this Section 7 .

(d)       Utilities. Sellers represent that all utilities are the responsibility
of tenants. Therefore, charges attributable to the Property for utilities and
fuel, including, without limitation, steam, water, electricity, gas and oil
shall be only be prorated to the extent such charges are not directly paid by
tenants, and, if so prorated, shall be prorated as of the Closing Date.

(e)       Other Prorations. Charges payable under the Approved Contracts (if
any) assigned to Buyer pursuant to this Agreement shall be prorated as of the
Closing Date. Buyer shall also receive a credit equal to any past due payments
(including interest or penalties due) from Sellers to any of the other parties
to the Approved Contracts (if any).

Sellers represent that all insurance costs are the responsibility of tenants,
and Sellers and Buyer agree that (1) none of the insurance policies relating to
the Property will be assigned to Buyer (and Sellers shall pay any cancellation
fees resulting from the termination of such policies) and (2) no employees of
Sellers performing services at the Property shall be employed by Buyer.
Accordingly, there will be no prorations for insurance premiums or payroll, and
Sellers shall be liable for all premiums and payroll expenses in connection with
the foregoing.

If Sellers have made any deposit with any utility company or local authority in
connection with services to be provided to the Property, such deposits shall, if
Buyer so requests and if assignable, be assigned to Buyer at the Closing and
Sellers shall receive a credit equal to the amounts so assigned. Sellers shall
cooperate with Buyer to transfer all utility services to Buyer at Closing.

In no event shall any costs of the operation or maintenance of the Property
applicable to the period prior to the Closing be borne by Buyer.

Buyer shall be responsible for all Tenant Inducement Costs for or related to all
new Leases (i.e., including, without limitation, any amendment to an existing
Lease) signed after the Effective Date with Buyer's prior written consent
pursuant to Section 14(c). Sellers shall have no responsibility, whatsoever,
with respect to any Tenant Inducement Costs for which Buyer is expressly
responsible under this paragraph (and to the extent Sellers have paid, or is
otherwise responsible for, any such Tenant Inducement Costs described in this
paragraph at any time following the Effective Date of this Agreement and prior
to Closing, Sellers shall receive a proration credit therefor at Closing).
Except for the specific Tenant Inducement Costs for which Buyer is responsible
under this paragraph, Buyer shall receive at the Closing a credit toward the
Purchase Price equal to all unpaid and outstanding Tenant Inducement Costs under
all Leases.

13 

 

 

The prorations and credits provided for in this Section 7 shall be made on the
basis of a written statement prepared by Escrow Holder and approved by both
parties. At least five (5) Business Days prior to the Closing Date, Escrow
Holder, using information provided by Sellers, shall provide Buyer with a
preliminary proration and closing statement, together with backup documentation
and substantiating the prorations provided for and the calculations performed,
in order that Buyer may verify Sellers’ methods and calculations. In the event
any prorations made pursuant hereto shall prove incorrect for any reason
whatsoever, either party shall be entitled to an adjustment to correct the same
provided that it makes written demand on the other within six (6) months after
the Closing Date. The provisions of this Section 7 shall survive the Closing.

8.       CLOSING.

(a)       Closing Requirements. The consummation of the sale and purchase of the
Property (the “Closing”) shall be effected through a closing escrow which shall
be established by Sellers and Buyer with the Escrow Holder utilizing a so-called
“New York Style Closing” (i.e., meaning a Closing which has, on the Closing
Date, the concurrent delivery of the documents of title, transfer of interests,
delivery of the Title Policy or “marked-up” title commitment as described herein
and the payment of the Purchase Price). Sellers shall provide any customary
affidavits or undertakings to the Title Company necessary for the
afore-described “New York Style” type of Closing to occur. All documents to be
delivered at the Closing and all payments to be made shall be delivered on or
before the Closing Date as provided herein.

(b)       Additional Conditions to Closing. It is a condition to Buyer’s
obligation to proceed to Closing and to consummate the transactions contemplated
hereby, that, as of the Closing Date, (i) all of the Sellers’ representations
and warranties hereunder shall be true and correct in all material respects and
Seller’s Closing Certificate delivered pursuant to Section 9 hereof shall not
disclose any material qualifications or material changes in Sellers’
representations and warranties set forth in Section 12 hereof; (ii) each of
Sellers shall have performed in all material respects all of its covenants
hereunder; (iii) this Agreement shall not have terminated during the Contingency
Period; (iv) the Title Company shall be unconditionally committed to issue the
Title Policy at Closing; and (v) each Seller shall have delivered all other
documents and other deliveries listed in Section 9 hereof. If any condition to
Buyer’s obligations hereunder is not fulfilled, including any condition not set
forth in this Section 8(b), then Buyer shall have the right to terminate this
Agreement by written notice to Sellers delivered on or before the Closing Date,
in which event the Deposit shall be returned to Buyer, all obligations of the
parties hereto shall thereupon cease (except for those which survive the early
termination of this Agreement as expressly provided herein) and this Agreement
shall thereafter be of no further force and effect, unless such failure of
condition constitutes a default on the part of Sellers under any other provision
of this Agreement, in which case the terms of Section 11(b) shall also apply.

14 

 

 

(c)       Sellers’ Conditions to Closing. It is a condition to Sellers’
obligation to proceed to Closing and to consummate the transactions contemplated
hereby, that, as of the Closing Date, (i) all of the Buyer’s representations and
warranties hereunder shall be true and correct in all material respects; (ii)
Buyer shall have performed in all material respects all of its covenants
hereunder; (iii) this Agreement shall not have terminated during the Contingency
Period; and (iv) Buyer shall have delivered all other documents and other
deliveries required of it under Section 9 hereof. If any condition to Seller’s
obligations set forth in this Section 8(c) hereunder is not fulfilled, including
any condition not, then Sellers shall have the right to terminate this Agreement
by written notice to Buyer, in which event all obligations of the parties hereto
shall thereupon cease (except for those which survive the early termination of
this Agreement as expressly set forth herein) and this Agreement shall
thereafter be of no further force and effect, and Sellers shall be entitled to
the Deposit in accordance with Section 11(a) of this Agreement if Buyer failed
to consummate the Closing when required with all Buyer’s conditions precedent to
Closing having been satisfied, but otherwise the Deposit shall be returned to
Buyer.

9.       ESCROW.

(a)       Sellers’ Closing Deliveries. On or prior to the Closing Date, each
Seller shall deliver to Escrow Holder the following documents and materials for
each of the Parcels owned by it, all of which shall be in such form and
substance as required hereunder:

(i)       Deed; Transfer Declarations. A Deed, duly executed, acknowledged and
in recordable form, accompanied by any necessary transfer tax declarations of
Seller as may be required under applicable law in order to permit the recording
of the Deed.

(ii)       Bill of Sale. A duly executed and acknowledged bill of sale for the
Personal Property and Intangible Property, conveying to Buyer all of the
Personal Property and Intangible Property in the form of Exhibit E attached
hereto (the “Bill of Sale”).

(iii)       Assignment of Leases. Two (2) originals of an assignment of the
Leases and all guaranties thereof, duly executed and acknowledged by Seller in
the form of Exhibit F attached hereto (the “Assignment of Leases”).

(iv)       Assignment of Contracts. If any Approved Contracts exist, two (2)
originals of an assignment of the Approved Contracts, duly executed and
acknowledged by Seller and to the extent required under the terms of any
Approved Contract, consented to by the other party to such Contract in the form
of Exhibit G attached hereto (the “Assignment of Contracts”).

(v)       Title Clearance Documents. An Owner’s Affidavit and a “gap”
undertaking duly executed by Seller in a form reasonably acceptable to the Title
Company.

(vi)       FIRPTA Affidavit. A non-foreign certification, duly executed by
Seller under penalty of perjury, certifying that Seller is not a “foreign
person”, pursuant to Section 1445 (as may be amended) of the Internal Revenue
Code of 1986, as amended in the form of Exhibit H attached hereto (“Section
1445”) (the “FIRPTA Affidavit”). If Seller shall fail or be unable to deliver
the same, then Buyer shall have the right to withhold such portion of the
Purchase Price as may be necessary, in the reasonable opinion of Buyer and its
counsel, to comply with Section 1445 and applicable law.

15 

 

 

(vii)       Authority Documents. Such other documents as the Title Company may
reasonably require including evidence confirming the due authorization,
execution and delivery of this Agreement and the other documents to be executed
in connection herewith by Seller.

(viii)       Seller’s Closing Certificate. A certificate duly executed by Seller
in the form of Exhibit J attached hereto (the “Seller’s Closing Certificate”).

(ix)       Non-Poaching Agreement. An agreement limiting Sellers' and their
affiliates’ rights to enter into agreements with tenants of the Property in the
form attached hereto as Exhibit Q (the “Anti-Poaching Agreement”), duly executed
by Sellers and its applicable affiliates and acknowledged.

(x)       Right of First Refusal. An agreement granting Buyer a right of first
refusal in the form attached hereto as Exhibit R (the “ROFR Agreement”) with
regard to the properties identified on Exhibit S, duly executed by Sellers
and/or its applicable affiliates, acknowledged and otherwise in recordable form.

(xi)       Audit Letter. Two (2) originals of the Audit Letter contemplated by
Section 32 of this Agreement, duly executed by Seller.

(xii)       Other Instruments. Such other documents and instruments as are
contemplated under the terms of this Agreement.

On or prior to the Closing Date, each Seller shall deliver to Buyer the
following documents and materials, all of which shall be in form and substance
reasonably acceptable to Buyer:

(1)       Documents. Originals of all Documents to the extent in Seller's
possession or control, if not already delivered, or copies of same to the extent
originals do not exist and all books and records (including those in electronic
format) reasonably required in connection with the maintenance and operation of
the Property.

(2)       Keys; Manuals. Keys to all entrance doors in the Improvements,
properly tagged for identification, and, to the extent in Seller's possession or
control, all operating manuals relating to operation of the equipment and
systems which are part of the Property.

(3)       Letters of Credit. With respect to any security deposits under Leases
which are in the form of letters of credit, such letters of credit (including
all amendments) together with a duly executed assignment of such letters of
credit, in form required by the issuer of such letters of credit, which cites
Buyer as the beneficiary thereof, along with the fees, if any, required to
transfer such letters of credit to Buyer.

16 

 

 

(4)       Notices to Tenants. Notice to each of the tenants and any guarantors
under the Leases, notifying them of the sale of the Property and directing them
to pay all future rent as Buyer may direct.

(5)       Notices to Parties Under Approved Contracts. If any Approved Contracts
exist, notices to each of the parties (other than Seller) under the Approved
Contracts, notifying them of the sale of the Property and directing them to
address all matters relating to the Approved Contracts as Buyer may direct.

(6)       Closing Statement. A duplicate counterpart of a closing statement (the
“Closing Statement”) prepared by Escrow Holder, and signed by Seller, setting
forth all prorations and credits required hereunder, signed by Seller.

(b)       Buyer’s Deliveries at Closing. On or before the Closing Date, Buyer
shall deliver to Escrow Holder the Purchase Price for the Property as provided
in Section 2. On or prior to the Closing Date, Buyer shall deliver to Escrow
Holder two (2) duly executed counterparts of each Assignment of Leases, each
Assignment of Contracts (if any Approved Contracts exist), the ROFR Agreement,
the Anti-Poaching Agreement and the Closing Statement and such other documents
as the Title Company may reasonably require including evidence confirming the
due authorization, execution and delivery of this Agreement and the other
documents to be executed in connection herewith by Buyer.

(c)       Closing Instructions. This Agreement shall constitute both an
agreement between Buyer and Sellers and escrow instructions for Escrow Holder.
If Escrow Holder requires separate or additional escrow instructions which it
reasonably deems necessary for its protection, Sellers and Buyer hereby agree
promptly upon request by Escrow Holder to execute and deliver to Escrow Holder
such separate or additional standard escrow instructions of Escrow Holder (the
“Additional Instructions”). In the event of any conflict or inconsistency
between this Agreement and the Additional Instructions, this Agreement shall
prevail and govern, and the Additional Instructions shall so provide. The
Additional Instructions shall not modify or amend the provisions of this
Agreement or impose any additional obligations upon either Sellers or Buyer,
unless otherwise agreed to in writing by Sellers and Buyer.

(d)       Procedures Upon Failure of Condition. Except as otherwise expressly
provided herein, if any of the conditions set forth in this Agreement is not
timely satisfied or waived for a reason other than the default of Buyer or
Sellers in the performance of their respective obligations under this Agreement:

(i)       This Agreement, the escrow and the respective rights and obligations
of Sellers and Buyer hereunder shall terminate, subject to the survival of such
obligations hereunder as survive such termination;

(ii)       Escrow Holder shall promptly return to Buyer all funds of Buyer in
its possession, including the Deposit, and to Sellers and Buyer all documents
deposited by them respectively, which are then held by Escrow Holder; and

(iii)       Any escrow cancellation and title charges shall be shared equally by
Buyer and Sellers.

17 

 

 

(e)       Actions of Escrow Holder. On the Closing Date, provided Buyer and
Sellers have satisfied (or waived in writing) the conditions set forth in this
Agreement, Escrow Holder shall take the following actions:

(i)       Cause each of the Deeds to be recorded in the Recording Location;

(ii)       Deliver to Buyer the closing documents required to be delivered to
Buyer under this Agreement and any supplemental instructions provided by Buyer;

(iii)       Deliver to Sellers in cash or current funds, all sums due Sellers
pursuant to this Agreement and any documents required to be delivered to Sellers
under this Agreement and any supplemental instructions provided by Sellers;

(iv)       Cause the Title Company to issue and deliver the Title Policy to
Buyer; and

(v)       Deliver to Sellers and Buyer the Closing Statement which has been
certified by Escrow Holder to be true and correct.

10.       CLOSING COSTS; PROPERTY COSTS. Sellers shall pay: (a) all title
charges and premiums incurred for the Title Policies (but excluding Buyer's
endorsements); (b) ½ of the escrow fees and other charges owing to Escrow
Holder; and (c) all of the Sellers’ legal fees and expenses and the cost of all
performances by Sellers of their obligations hereunder.

Buyer shall pay: (a) for all endorsements to the Title Policies requested by
Buyer and all charges and premiums incurred for any lender’s policy and
endorsements thereto; (b) ½ of the escrow fees and other charges owing to Escrow
Holder; (c) transfer taxes, if any, payable in connection with the transfer of
the Property to Buyer and the recording of the Deeds and the recording of any
mortgages or other Buyer financing documents; (d) the cost of updating the
Surveys; and (e) all of Buyer’s legal fees and expenses and the cost of all
performances by Buyer of its obligations hereunder (including costs associated
with its Due Diligence Review except as otherwise provided herein).

All other closing costs shall be allocated between Buyer and Sellers in
accordance with local custom.

11.       REMEDIES.

(a)       LIQUIDATED DAMAGES ON BUYER’S DEFAULT. BUYER AND SELLERS HEREBY
ACKNOWLEDGE AND AGREE THAT, IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO A
BUYER DEFAULT (ALL OF THE CONDITIONS TO BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN
SATISFIED OR WAIVED), SELLERS WILL SUFFER DAMAGES IN AN AMOUNT WHICH WILL, DUE
TO THE SPECIAL NATURE OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THE
SPECIAL NATURE OF THE NEGOTIATIONS WHICH PRECEDED THIS AGREEMENT, BE IMPRACTICAL
OR EXTREMELY DIFFICULT TO ASCERTAIN. IN ADDITION, BUYER WISHES TO HAVE A
LIMITATION PLACED UPON THE POTENTIAL LIABILITY OF BUYER TO SELLERS IN THE EVENT
THE CLOSING FAILS

18 

 

 

TO OCCUR DUE TO A BUYER DEFAULT, AND WISHES TO INDUCE SELLERS TO WAIVE OTHER
REMEDIES WHICH SELLERS MAY HAVE IN THE EVENT OF SUCH A BUYER DEFAULT. BUYER AND
SELLERS, AFTER DUE NEGOTIATION, HEREBY ACKNOWLEDGE AND AGREE THAT THE AMOUNT OF
THE DEPOSIT REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLERS WILL
SUSTAIN IN THE EVENT OF SUCH BUYER DEFAULT. BUYER AND SELLERS HEREBY AGREE THAT
SELLERS MAY, IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO A BUYER DEFAULT (ALL
OF THE CONDITIONS TO BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN SATISFIED OR
WAIVED), AS ITS SOLE AND EXCLUSIVE REMEDY TERMINATE THIS AGREEMENT AND CANCEL
THE ESCROW BY WRITTEN NOTICE TO BUYER AND ESCROW HOLDER, WHEREUPON ESCROW HOLDER
SHALL DELIVER THE DEPOSIT TO SELLERS AND SELLERS SHALL RECEIVE THE DEPOSIT AS
LIQUIDATED DAMAGES FOR SUCH DEFAULT AND SELLERS WAIVE ALL OTHER REMEDIES. SUCH
RETENTION OF THE DEPOSIT BY SELLERS IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES
TO SELLERS AND SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE OR PENALTY.
FOLLOWING TERMINATION OF THIS AGREEMENT, CANCELLATION OF THE ESCROW AND THE
DELIVERY TO AND RETENTION OF THE DEPOSIT BY SELLERS AS LIQUIDATED DAMAGES
PURSUANT TO THIS SECTION 11(a), ALL OF THE RIGHTS AND OBLIGATIONS OF BUYER AND
SELLERS UNDER THIS AGREEMENT SHALL BE TERMINATED SUBJECT TO SURVIVAL OF SUCH
OBLIGATIONS HEREUNDER AS SURVIVE SUCH TERMINATION.

(b)       Buyer’s Remedies. In the event of a default by Sellers under this
Agreement, Buyer may, at its option, (i) terminate this Agreement in which case
the Deposit shall be immediately returned to Buyer and Buyer shall be entitled
to reimbursement from Sellers for all of Buyer’s out-of-pocket third party costs
and expenses incurred in connection with this Agreement and Due Diligence
Review, subject to a cap of Fifty Thousand Dollars ($50,000.00), or (ii)
specifically enforce the terms and conditions of this Agreement.

(c)       Aggregate Liability. Without limiting Buyer's specific performance
remedy under Section 11(b), Sellers’ aggregate liability to Buyer under this
Agreement after the Closing as a result of a breach of any representation or
warranty or any other covenant or indemnity made by Sellers shall in no event
collectively exceed Seven Hundred Fifty Thousand and 00/100 Dollars
($750,000.00) (the “Liability Cap”), in the aggregate. Notwithstanding the
foregoing, the limitation of Sellers’ liability set forth in this Section 11(c)
shall not apply to any liabilities or obligations of Sellers under Sections 7,
10, 21 and 28, or any Seller liability for claims brought under applicable law
based on fraud or intentional misrepresentation.

(d)       Limitation on Sellers’ Liability. In addition to the limitation set
forth in Section 16 below, in the event that Buyer has knowledge, through its
Due Diligence Review or otherwise, that any of the representations or warranties
made by Sellers under this Agreement were not true or correct when made or that
any Seller has breached a covenant hereunder, and if Buyer nevertheless closes
the transaction contemplated by this Agreement, then Buyer shall be deemed to
have waived any such representation and warranty or covenant breach (as
applicable) and shall have no further claim against Sellers with respect
thereto.

19 

 

 

(e)       Net Worth Covenant. Sellers covenant and agree that (a) at Closing,
Sellers shall deposit, from the proceeds of the Purchase Price, an amount equal
to the Liability Cap in an account established by Sellers with a bank or other
financial institution and (b) during the Survival Period (as defined in Section
16 below) (and, in the event Buyer has made a timely claim(s) against Sellers
pursuant to this Section 11, thereafter until the claim(s) have been fully
resolved): (i) Sellers shall keep and maintain cash or cash equivalents in such
account in an amount equal to the Liability Cap, (ii) Sellers shall not pledge,
encumber or otherwise grant a security interest in such account or such cash or
equivalents and (iii) Sellers shall not distribute or pay any such cash or cash
equivalents to its members, partners, affiliates or any other third party.

12.       SELLER’S REPRESENTATIONS AND WARRANTIES. As a material inducement to
the execution and delivery of this Agreement by Buyer and the performance by
Buyer of its duties and obligations hereunder, each Seller does hereby
acknowledge, warrant, represent and agree to and with Buyer that as of the
Effective Date and as of the Closing Date:

(a)       Delivery of Written Materials. Seller has not made to Buyer any
misstatement of any material fact relating to the Property, or this Agreement,
nor failed to deliver to Buyer any written materials in Seller’s possession or
of which Seller has knowledge which contain information that would have a
material adverse impact on Buyer’s ability to use and operate the Property as it
is currently being used and operated or the value of the Property.

(b)       Compliance With Laws. Except as disclosed on Exhibit M, Seller has
received no written notice of, and to Seller’s knowledge there are no violations
of, any legal requirement affecting the Property which have not been entirely
corrected.

(c)       Litigation. Except as disclosed on Exhibit M, Seller has not received
written notice of any pending or to Seller’s knowledge threatened litigation or
governmental proceeding affecting Seller, or the Property, that relates to the
Property, the validity or enforceability of this Agreement or any instrument or
document to be delivered by Seller in connection with the transactions
contemplated hereby.

(d)       Existing Contracts. Seller is not a party to, and the Property is not
subject to, any contract or agreement of any kind whatsoever, written or oral,
with respect to the Property that would be binding upon the Property or Buyer
after Closing, other than the Permitted Exceptions and the Leases.

(e)       Proceedings. Except as disclosed on Exhibit M, there is no pending, or
to Seller's knowledge, threatened litigation or other proceeding against Seller
related to the Property, or which may affect Seller's ability to convey the
Property (including without limitation any condemnation action).

20 

 

 

(f)       Due Authorization. Seller is a limited liability company organized,
validly existing and in good standing under the laws of the State of Indiana.
Seller has full power to execute, deliver and carry out the terms and provisions
of this Agreement and each of the other agreements, instruments and documents
herein required to be made or delivered by Seller pursuant hereto, and has taken
all necessary action in connection with the execution, delivery and performance
of this Agreement and such other agreements, instruments and documents. The
individuals executing this Agreement and all other agreements, instruments and
documents herein required to be made or delivered by Seller pursuant hereto on
behalf of Seller are and shall be duly authorized to sign the same on Seller’s
behalf and to bind Seller thereto.

(g)       Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made or delivered by
Seller pursuant hereto have been, or on the Closing Date will have been,
executed by Seller and when so executed, are and shall be legal, valid, and
binding obligations of Seller enforceable against Seller in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(h)       No Conflict. The execution and delivery of, and consummation of the
transactions contemplated by, this Agreement by Seller are not prohibited by,
and will not conflict with, constitute grounds for termination of, or result in
the breach of any agreement or instrument to which Seller is now a party or by
which it or the Property is bound, or, to the knowledge of Seller, any order,
rule or regulation of any court or other governmental agency or official.

(i)       Environmental Matters. To Seller's knowledge and except as may be
disclosed in the Documents none of the Property, including subsurface soil and
groundwater, contains any Hazardous Materials. As used in this Agreement,
“Hazardous Materials” shall mean any asbestos, flammable substances, explosives,
radioactive materials, mold, PCB laden oil, hazardous waste, pollutants,
contaminates, toxic substances, pollution or related materials specified as such
in, or regulated under any federal, state or local laws, ordinances, rules,
regulations or policies governing use, storage, treatment, transportation,
manufacture, refinement, handling, production or disposal of such materials but
excluding office supplies, cleaning materials, personal grooming items or other
items that are sold for consumer or commercial use and typically used in other
similar buildings or space.

(j)       Leases. There are no other leases, licenses, subleases, occupancy
agreements or other agreements for the use, possession or occupancy of any
portions of the Real Property, other than those listed on Exhibit L attached to
this Agreement. Exhibit L contains a true, correct and complete list of all
currently existing Leases at the Property to which any Seller is a party; full,
true and complete copies of all Leases and all amendments and guarantees
relating thereto have heretofore been delivered to Buyer (or made available to
Buyer as part of the Documents). To Seller's knowledge, each Lease is in full
force and effect, and except as shown on Exhibit L, to Seller's knowledge, no
rent or other amounts payable under the Leases is more than one (1) month in
arrears or has been paid more than one (1) month in advance. Exhibit L sets
forth a true and correct listing of all security deposits (indicating cash or
letter of credit) or prepaid rentals made or paid by the tenants under the
Leases. Except as shown in Exhibit L, Seller has not delivered any written
notices of tenant default to any tenants under Leases which remain uncured, nor
has Seller received any written notices of a landlord default from any tenants
under Leases which remain uncured. None of Seller's interest in any Lease or of
Seller's right to receive the rentals payable by the tenant thereunder has been
assigned, conveyed, pledged or in any manner encumbered by Seller, except in
connection with any existing financing encumbering

21 

 

 

the Property, which is to be repaid by Seller and released as of the Closing.
Except as described on Exhibit L, no tenant has given written notice to Seller
of any default or offsets, claims or defenses available to it. The only Tenant
Inducement Costs in the nature of tenant improvement costs for space currently
being leased under any Leases in effect as of the date hereof (whether in the
form of direct payments therefor required of Seller or in the form of tenant
improvement allowances payable by Seller) or for leasing commissions for leased
premises currently being leased under any such Leases, in any such case which
may hereafter be payable under or with respect to the Leases (and excluding, in
any event any such Tenant Inducement Costs which may arise in connection with
expansions or lease renewals/extensions hereafter occurring under or with
respect to any such Leases) are identified in Exhibit L hereto.

(k)       Bankruptcy Matters. Seller has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors, suffered the appointment of
a receiver to take possession of substantially all of its assets, suffered the
attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally.

(l)       Approvals. Seller has heretofore delivered to Buyer (or will make
available to Buyer as part of the Documents) true, full and complete copies, in
all material respects, of all currently existing Approvals. Seller has not
received any currently effective notice in writing of any uncured material
breach or default under any of the Approvals.

(m)       OFAC. Seller is not, nor will it become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control of the Department of the Treasury (including
those named on OFAC's Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.

(n)       Licenses, Permits and Approvals. To Seller’s knowledge, Corporate
Services, Inc. (“Corporate Services”), a tenant at the Property, held certain
licenses, permits or approvals, which, among other things, grant Corporate
Services the right to distribute pharmaceutical samples to practitioners and
pharmaceutical company representatives in all 50 states as of the original date
of sale which was March 3, 2011. Such licenses, permits and approvals are
related to the property at 5681 Cleveland Road.

As used herein, phrases such as “to Seller’s knowledge” or like phrases mean the
actual present and conscious awareness or knowledge of Robert E. Wozny (who is
the managing member of Sellers), without any duty of inquiry or investigation;
provided that so qualifying Seller’s knowledge shall in no event give rise to
any personal liability on the part of such individual, or any other partner,
member, officer or employee of Seller, on account of any breach of any
representation or warranty made by Seller herein. Said terms do not include
constructive knowledge, imputed knowledge, or knowledge Seller or such persons
do not have but could have obtained through further investigation or inquiry. No
broker, agent, or party other than Seller is authorized to make any
representation or warranty for or on behalf of Seller.

22 

 

 

13.       BUYER’S REPRESENTATIONS AND WARRANTIES. As a material inducement to
the execution and delivery of this Agreement by Sellers and the performance by
Sellers of their duties and obligations hereunder, Buyer does hereby
acknowledge, warrant, represent and agree to and with Sellers that as of the
Effective Date and as of the Closing Date:

(a)       Due Authorization. Buyer is a corporation organized, validly existing
and in good standing under the laws of the State of Maryland. Buyer has or will
have full power to execute, deliver and carry out the terms and provisions of
this Agreement and each of the other agreements, instruments and documents
herein required to be made or delivered by Buyer pursuant hereto, and, subject
to Section 4(d) above, has or will have taken all necessary action to authorize
the execution, delivery and performance of this Agreement and such other
agreements, instruments and documents. The individuals executing this Agreement
and all other agreements, instruments and documents herein required to be made
or delivered by Buyer pursuant hereto on behalf of Buyer are or will be duly
authorized to sign the same on Buyer’s behalf and to bind Buyer thereto.

(b)       Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made or delivered by
Buyer pursuant hereto have been, or on the Closing Date will have been, executed
by Buyer or on behalf of Buyer, and when so executed, are and shall be legal,
valid, and binding obligations of Buyer enforceable against Buyer in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(c)       No Conflict. The execution and delivery of, and consummation of the
transactions contemplated by, this Agreement by Buyer are not prohibited by, and
will not conflict with, constitute grounds for termination of, or result in the
breach of any agreement or instrument to which Buyer is now a party or by which
it is bound, or any order, rule or regulation of any court or other governmental
agency or official, which prohibition or conflict would have an adverse effect
on Buyer’s ability to perform its obligations under this Agreement or the
documents to be executed by Buyer in connection with this Agreement.

(d)       OFAC. Buyer is not, nor will it become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control of the Department of the Treasury (including
those named on OFAC's Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.

(e)       AS-IS. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND/OR THE
DOCUMENTS DELIVERED AT CLOSING, SELLERS MAKE NO REPRESENTATIONS OR WARRANTIES,
AND BUYER HEREBY ACKNOWLEDGES THAT NO REPRESENTATIONS HAVE BEEN MADE. EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT AND/OR THE DOCUMENTS DELIVERED AT CLOSING,
SELLERS SPECIFICALLY DISCLAIM, AND NEITHER SELLERS NOR ANY

23 

 

 

OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO
BUYER AND NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER
EXPRESS OR IMPLIED, ARE MADE BY SELLERS OR RELIED UPON BY BUYER WITH RESPECT TO
THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR, CONDITION, DESIGN OR
MARKETABILITY OF THE PROPERTY, OR ANY PORTION THEREOF, INCLUDING BUT NOT LIMITED
TO (A) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (B) ANY IMPLIED OR
EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (C) ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (D) ANY RIGHTS OF
BUYER UNDER APPLICABLE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (E) ANY
CLAIM BY BUYER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, LATENT
OR PATENT, WITH RESPECT TO THE IMPROVEMENTS OR THE PERSONAL PROPERTY, (F) THE
FINANCIAL CONDITION OR PROSPECTS OF THE PROPERTY AND (G) THE COMPLIANCE OR LACK
THEREOF OF THE REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS,
IT BEING THE EXPRESS INTENTION OF SELLERS AND BUYER THAT, EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT AND THE DOCUMENTS TO BE DELIVERED AT THE CLOSING,
THE PROPERTY WILL BE CONVEYED AND TRANSFERRED TO BUYER IN ITS PRESENT CONDITION
AND STATE OF REPAIR, "AS IS" AND "WHERE IS", WITH ALL FAULTS. BUYER REPRESENTS
THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED BUYER OF REAL ESTATE,
AND THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF BUYER'S
CONSULTANTS IN PURCHASING THE PROPERTY. EXCEPT FOR SELLERS’ REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT, BUYER ACKNOWLEDGES AND AGREES THAT IT
WILL HAVE THE OPPORTUNITY TO CONDUCT SUCH INSPECTIONS, INVESTIGATIONS AND OTHER
INDEPENDENT EXAMINATIONS OF THE PROPERTY AND RELATED MATTERS, INCLUDING BUT NOT
LIMITED TO THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, DURING THE
CONTINGENCY PERIOD AND WILL RELY UPON SAME AND NOT UPON ANY STATEMENTS OF
SELLERS OR OF ANY MEMBER, MANAGER, OFFICER, DIRECTOR, AGENT OR ATTORNEY OF
SELLERS. BUYER ACKNOWLEDGES THAT ALL INFORMATION OBTAINED BY BUYER WILL BE
OBTAINED FROM A VARIETY OF SOURCES AND, EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, SELLERS WILL NOT BE DEEMED TO HAVE REPRESENTED OR WARRANTED THE
COMPLETENESS, ADEQUACY, TRUTH OR ACCURACY OF ANY OF THE DUE DILIGENCE ITEMS OR
OTHER SUCH INFORMATION HERETOFORE OR HEREAFTER FURNISHED TO BUYER. UPON CLOSING,
BUYER ACKNOWLEDGES THE RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO,
ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
BUYER'S INSPECTIONS AND INVESTIGATIONS. BUYER ACKNOWLEDGES AND AGREES THAT UPON
CLOSING, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT AND DOCUMENTS
DELIVERED AT CLOSING, SELLERS WILL SELL AND CONVEY TO BUYER, AND BUYER WILL
ACCEPT THE PROPERTY, "AS IS, WHERE IS," WITH ALL FAULTS. BUYER FURTHER
ACKNOWLEDGES AND AGREES THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR
REPRESENTATIONS, COLLATERAL TO OR

24 

 

 

AFFECTING THE PROPERTY, BY SELLERS, ANY AGENT OF SELLERS OR ANY THIRD PARTY.
SELLERS ARE NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL
ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON, UNLESS THE SAME ARE
SPECIFICALLY SET FORTH OR REFERRED TO HEREIN. BUYER ACKNOWLEDGES THAT THE
PURCHASE PRICE REFLECTS THE "AS IS, WHERE IS" NATURE OF THIS SALE AND ANY
FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT MAY BE ASSOCIATED
WITH THE PROPERTY. BUYER, WITH BUYER'S COUNSEL, HAS FULLY REVIEWED THE
DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT, AND UNDERSTANDS THE
SIGNIFICANCE AND EFFECT THEREOF. BUYER ACKNOWLEDGES AND AGREES THAT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL PART OF THIS
AGREEMENT, AND THAT SELLERS WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO BUYER
FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMER AND OTHER AGREEMENTS SET FORTH IN
THIS AGREEMENT. THE TERMS AND CONDITIONS OF THIS PARAGRAPH WILL EXPRESSLY
SURVIVE THE CLOSING.

14.       ACTIONS AFTER THE EFFECTIVE DATE. The parties covenant to do the
following through the Closing Date:

(a)       Title. Except as otherwise specifically contemplated in this Agreement
or as may be required by legal requirements, and without limiting any rights
that tenants may have under their Leases, from and after the Effective Date,
Sellers shall not make or permit any changes to the Property or to the condition
of title to the Property that would change the Approved Title or the Approved
Survey except with Buyer’s advance written consent, which consent shall not be
unreasonably withheld prior to the expiration of the Contingency Period but may
be withheld in Buyer's sole and absolute discretion after the expiration of the
Contingency Period.

(b)       Maintenance and Operation of Property. Sellers represent that
insurance policies are maintained by the tenant and not the Sellers. Sellers
shall not make any material alterations to or upon the Property or remove any of
the Personal Property therefrom, except with Buyer's advance written consent,
which consent shall not be unreasonably withheld. Sellers shall promptly advise
Buyer in writing of any significant repair or improvement required to keep in
the Property in such condition.

(c)       Leases and Agreements. From and after the Effective Date, Sellers
shall not enter into any new leases or other occupancy agreements for the
Property without first obtaining Buyer's advance written consent which shall not
be unreasonably withheld prior to the expiration of the Contingency Period but
may be withheld in Buyer's sole and absolute discretion after the expiration of
the Contingency Period. From and after the Effective Date, Sellers shall not
terminate or amend any of the Leases or Approved Contracts (if any) or any other
agreement concerning the Property, without Buyer’s advance written consent,
which consent shall not be unreasonably withheld prior to the expiration of the
Contingency Period but may be withheld in Buyer's sole and absolute discretion
after the expiration of the Contingency Period, and Sellers shall continue to
perform all of their obligations under the Leases and Approved Contracts (if
any).

25 

 

 

If Sellers request Buyer’s consent to any new lease or other occupancy agreement
or amendment to any existing Lease, Sellers shall be required to provide Buyer
with a reasonably detailed written summary of all of the material terms the
proposed transaction along with an itemized list of all Tenant Inducement Costs
which will be incurred in connection with the proposed transaction. Buyer shall
give Sellers written notice of approval or disapproval of a proposed new lease
or other occupancy agreement or amendment to any existing Lease within ten (10)
days after Buyer’s receipt of the items described above. If Buyer does not
respond to Sellers’ request within such time period, then Buyer will be deemed
to have disapproved such new lease or other occupancy agreement or amendment to
any existing Lease.

(d)       Representations and Warranties. Each party shall use reasonable
efforts to prevent any act or omission that would render any of its
representations and warranties herein untrue or misleading, and shall promptly
notify the other party in writing if such act or omission occurs.

(e)       Entry. As of the Effective Date, during normal business hours prior to
the Closing, and subject to the rights of tenants under the Leases, Buyer and
its agents, employees and contractors (collectively, “Permittees”) shall have
reasonable access to the Property and the right to interview tenants at agreed
upon times for agreed upon purposes on at least forty-eight (48) hours prior
written notice to Sellers. Sellers shall have the right to have a representative
present during any visits to or inspections of the Property by Buyer or any
Permittees. Buyer will conduct its Due Diligence Review in a manner which is not
disruptive to tenants or the normal operation of the Property. In the event
Buyer desires to conduct any physically intrusive inspections, such as sampling
of soils, other media, building materials, or the like, Buyer will identify in
writing exactly what procedures Buyer desires to perform and request Sellers’
advance written consent, which consent may be withheld in Sellers’ reasonable
discretion. Buyer will: (a) maintain comprehensive general liability
(occurrence) insurance (at least $2,000,000), and deliver a certificate of
insurance, which names the applicable Seller as an additional insured thereunder
verifying such coverage to Sellers promptly upon Sellers’ request; (b) promptly
pay when due the costs of all entry and inspections and examinations done with
regard to the Property; and (c) to the extent damaged by Buyer or its
Permittees, restore the Property and Improvements to substantially the condition
in which the same were found before any such entry upon the Property and
inspection or examination was undertaken.

In addition, Buyer shall defend, indemnify and hold harmless Sellers from and
against all losses, costs, damages, claims and liabilities arising out of injury
or death to persons, damage to the Property or mechanics' liens arising out of
or in connection with Buyer's Due Diligence Review, Buyer's breach of its
obligations under this Section 15(e) or Buyer's or any Permittees entry upon the
Property unless arising from any pre-existing conditions on the Property or the
negligence or willful misconduct of Sellers, Sellers’ managers, officers,
partners, shareholders or members, as applicable. The provisions of this Section
15(e) shall survive the earlier of the termination of this Agreement or Closing
for a period of 6 months.

(f)       Applications. Following the Effective Date, Sellers shall not make
application to any governmental entity for any Approvals or any change in the
zoning, affecting the Real Property, except in each case with Buyer’s advance
written consent.

26 

 

 

15.       DAMAGE TO PROPERTY; TAKING.

(a)       Taking. If the Property or any part thereof is taken or is the subject
of a notice of taking by eminent domain prior to the Closing Date, Sellers shall
promptly notify Buyer. Within ten (10) Business Days after such notice, Buyer
shall give notice to Sellers (with a copy to Escrow Holder) that it elects to
(a) terminate this Agreement, in which event Escrow Holder shall, upon receipt
of Buyer’s Notice to terminate this Agreement, return the Deposit to Buyer and
the parties shall have no further obligations hereunder, or (b) proceed to
Closing, in which event Sellers shall pay over and assign to Buyer all awards
recovered or recoverable on account of such taking, net of any reasonable costs
incurred by Sellers in connection therewith. If Buyer elects to proceed under
clause (b) above, Sellers shall not compromise, settle, or adjust any claims to
such awards without Buyer’s prior written consent.

(b)       Damage. Risk of loss up to and including the Closing Date shall be
borne by Sellers except as expressly set forth herein. In the event of any
material damage to or destruction of the Property or any portion thereof, Buyer
may, at its option, by notice to Sellers (with a copy to Escrow Holder) given
within ten (10) Business Days after Sellers notify Buyer in writing of such
damage or destruction (and if necessary the Closing Date shall be extended to
give Buyer the full 10-day period to make such election): (i) terminate this
Agreement, in which event Escrow Holder shall, upon receipt of Buyer’s notice to
terminate this Agreement, return the Deposit to Buyer and the parties shall have
no further obligations hereunder (except the indemnity obligations of each
party, which shall survive indefinitely and any other obligations set forth
herein which expressly survive the termination of this Agreement), or
(ii) proceed under this Agreement with no adjustment of the Purchase Price,
receive any insurance proceeds (including any rent loss insurance applicable to
any period on and after the Closing Date) due Sellers as a result of such damage
or destruction and assume responsibility for such repair, and Buyer shall
receive a credit at Closing for any deductible amount under said insurance
policies and any uninsured or underinsured loss. If Buyer elects (ii) above,
Sellers will cooperate with Buyer in obtaining the insurance proceeds and such
agreements from Sellers’ insurers. If the Property is not materially damaged,
then the parties shall proceed to Closing as provided in clause (ii) above.
“Material damage” and “Materially damaged” means damage (w) resulting in the
Property not complying with all legal requirements applicable to the Property,
(x) reasonably exceeding $300,000 or (y) that entitles any tenant of the
Property to terminate its Lease, or (z) which, in Buyer’s or Sellers’ reasonable
estimation, will take longer than 120 days to repair.

(c)       Waiver. Failure of Buyer to timely provide a notice of election in
accordance with this Section 15, shall be deemed an election by Buyer to
terminate this Agreement. Sellers and Buyer each hereby agree that the
provisions of this Section 15 shall govern the parties’ obligations in the event
of any damage or destruction to the Property or the taking of all or any part of
the Real Property and expressly waive any provision of applicable law to the
contrary.

16.       SURVIVAL. All covenants, obligations, representations and warranties
and indemnities by the respective parties contained herein are intended to and
shall remain true and correct as of the Closing, shall be deemed to be material,
and shall, unless otherwise provided herein, survive the recordation of the Deed
for a period of nine (9) months (the “Survival Period”). Any covenants and
conditions herein that must be operative after recordation of the Deed to be
effective shall be so operative and shall not be deemed to have been merged in
the Deed.

27 

 

 

17.       SUCCESSORS AND ASSIGNS. The terms, covenants and conditions herein
contained shall be binding upon and inure to the benefit of the successors and
assigns of the parties hereto. Sellers shall not have the right, power, or
authority to assign, pledge or mortgage this Agreement or any portion of this
Agreement, or to delegate any duties or obligations arising under this
Agreement, voluntarily, involuntarily, or by operation of law. This Agreement
and all rights of Buyer hereunder may be assigned or transferred by Buyer to any
one or more of its affiliates, in which event all instruments, documents and
agreements required to be delivered to the Buyer hereunder shall be delivered
to, and run for the benefit of such entity, and such entity(ies) (rather than
Buyer) shall execute and deliver any instruments, documents or agreements
required to be executed and delivered by Buyer hereunder; provided, however,
that in the event of any such assignment to an affiliate(s), the original Buyer
hereunder shall remain fully liable and responsible for the performance of
Buyer’s obligations hereunder prior to Closing or if this Agreement terminates
following such termination.

18.       NO THIRD PARTY BENEFITS. This Agreement is made for the sole benefit
of the Buyer and Sellers and their respective successors and assigns, and no
other person shall have any right or remedy or other legal interest of any kind
under or by reason of this Agreement.

19.       COUNTERPARTS. This Agreement may be executed in multiple counterparts
and shall be valid and binding with the same force and effect as if all parties
had executed the same Agreement. The parties hereby agree that a PDF copy of
each party's original signature to this Agreement delivered by electronic mail
shall be effective as such party's signature to this Agreement.

20.       ENTIRE AGREEMENT; FURTHER ASSURANCES. This Agreement contains all of
the covenants, conditions and agreements between the parties and shall supersede
all prior correspondence, agreements and understandings, both verbal and
written. The parties intend that this Agreement constitutes the complete and
exclusive statement of its terms and that no extrinsic evidence may be
introduced in any proceeding involving this Agreement.

The parties each agree to do, execute, acknowledge and deliver all such further
acts, instruments and assurances and to take all such further action before or
after the Closing as shall be necessary or desirable to fully carry out this
Agreement and to fully consummate and effect the transactions contemplated
hereby.

21.       ATTORNEYS’ FEES. In the event of any litigation regarding the rights
and obligations under this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees and court costs, and the right to such fees and costs
shall not be limited by the provisions of Section 11. As used herein, the term
"prevailing party" shall mean the party that has succeeded upon a significant
issue in the litigation and achieved a benefit with respect to the claims at
issue, taken as a whole, whether or not damages are actually awarded to such
party.

28 

 

 

22.       NOTICES. All notices required or permitted to be given pursuant to the
terms hereof shall be in writing and shall be delivered to the applicable
addresses set forth in Section 1 of this Agreement either by (a) certified mail,
return receipt requested, in which case notice shall be deemed delivered three
(3) Business Days after deposit, postage prepaid in the U.S. mail, (b) a
nationally recognized and reputable messenger service or overnight courier, in
which case notice shall be deemed delivered one (1) Business Day after deposit
with such messenger or courier on or prior to 5:00 p.m., Eastern (if deposited
after such time, notice shall be deemed given upon receipt of the notice by the
addressee), (c) electronic mail, in which case notice shall be deemed delivered
as of the date and time of entrance of such electronic mail into the information
processing system designated by the recipient’s electronic mail address or (d)
personal delivery with receipt acknowledged in writing, in which case notice
shall be deemed delivered when received. The notice address for any party may be
changed by written notice to the other party as provided herein.

23.       CONSTRUCTION OF AGREEMENT. In construing this Agreement, all headings
and titles are for the convenience of the parties only and shall not be
considered a part of this Agreement. Whenever required by the context, the
singular shall include the plural and the masculine shall include the feminine
and vice versa. This Agreement shall not be construed as if prepared by one of
the parties, but rather according to its fair meaning as a whole, as if both
parties had prepared it. All Exhibits attached hereto are incorporated in this
Agreement by reference thereto.

24.       TIME. Time is of the essence of every provision herein contained.
Whenever the date or deadline for any action to be taken is not a Business Day,
the relevant date or deadline shall be the next Business Day.

25.       APPLICABLE LAW. This Agreement shall be governed by the internal laws
of the state in which the Real Property is located.

26.       NO ORAL MODIFICATION OR WAIVER. This Agreement may not be changed or
amended orally, but only by an agreement in writing. No waiver shall be
effective hereunder unless given in writing, and waiver shall not be inferred
from any conduct of either party.

27.       MARKETING OF PROPERTY. Unless and until this Agreement is duly
terminated pursuant to the terms hereof, Sellers shall not enter into any
binding agreements with any party other than Buyer relating to the sale,
transfer or other disposition of the Property or any portion thereof.

29 

 

 

28.       BROKERAGE COMMISSION. Buyer and Sellers each represents and warrants
to the other that it has not dealt with any third party (other than Broker) in a
manner which would obligate the other to pay any brokerage commission, finder’s
fee or other compensation due or payable with respect to the transaction
contemplated hereby other than a commission to be paid to Broker pursuant to a
separate agreement, which shall be paid by Sellers only upon the Closing of the
purchase and sale contemplated hereby. Buyer shall indemnify, defend, and hold
Sellers harmless from and against any losses, damages, costs and expenses
(including, but not limited to, reasonable attorneys’ fees and costs) incurred
by Sellers by reason of any actual or alleged breach or inaccuracy of the
Buyer’s representations and warranties contained in this Section 28. Sellers
shall indemnify, defend, and hold Buyer harmless from and against any losses,
damages, costs and expenses (including, but not limited to, reasonable
attorneys’ fees and costs) incurred by Buyer by reason of any actual or alleged
breach or inaccuracy of any Seller’s representations and warranties contained in
this Section 28. The provisions of this Section 28 shall survive the Closing.

29.       INDEMNITY. Sellers hereby agree to indemnify Buyer and its successors,
assigns, and the affiliates, directors, officers, employees and partners of any
of them, and hold each of them harmless from any and all claims, liabilities,
damages, and penalties and any and all loss, cost, or expense incurred by Buyer
incident to, resulting from, or in any way arising out of any tort claim or
breach of contract claim or other claim for money due and owing in connection
with the ownership or operation of the Property but only to the extent that such
claim arises from circumstances, acts or omissions which occurred prior to the
Closing and not caused by Buyer or its agents. The indemnity set forth herein
shall be deemed to be material and shall survive the delivery of the Deed and
transfer of title for the survival period specified in Section 16 hereof.

30.       RECORDATION NOT PERMITTED. In no event shall this Agreement or any
memorandum hereof be recorded in the official or public records where the
Property is located, and any such recordation or attempted recordation shall
constitute a default under this Agreement by the party responsible for such
recordation or attempted recordation.

31.       CONFIDENTIALITY. The parties acknowledge that the terms of this
Agreement and the transaction described herein are of a confidential nature and
shall not be disclosed except (a) to Buyer’s or Seller’s respective affiliates,
officers, directors, principals, members, employees, agents, attorneys,
partners, accountants, lenders, agents, advisors; (b) underwriters, lenders and
other sources of financing and their agents; and (c) to the United States
Securities and Exchange Commission (the “SEC”) in connection with any of Buyer’s
requirements under federal securities law or regulations, including but not
limited to a Form S-11 registration, or any similar or related filing made by
Buyer or (c) as otherwise required by law (including SEC regulations and NYSE
requirements) ((a), (b) and (c) together, collectively, the “Permitted Outside
Parties”). In connection with the negotiation of this Agreement and the
preparation for the consummation of the transactions contemplated hereby, each
party acknowledges that it will have access to confidential information relating
to the other party. Each party shall treat such information as confidential,
preserve the confidentiality thereof, and not duplicate or use such information,
except to Permitted Outside Parties. Except as required by applicable law,
neither party shall issue any press release or make any statement to the media
without the other party’s consent, which consent shall not be unreasonably
withheld or delayed. The provisions of this Section shall survive any
termination of this Agreement.

30 

 

 

32.       SUBORDINATION AGREEMENTS. Sellers shall cooperate with Buyer in
delivering subordination agreements in a form requested by Buyer’s lender for
each Lease to the tenants of the Property. After such delivery to the tenants,
Sellers shall use commercially reasonable efforts to assist Buyer in obtaining
executed subordination agreements for each Lease prior to Closing.

33.       JOINT AND SEVERAL LIABILITY OF SELLERS. Each Seller shall be jointly
and severally liable for the rights, covenants, obligations, warranties and
representations of each other Seller as contained herein and the actions of any
person (including another Seller) or third party shall in no way affect such
joint and several liability.

34.       WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, SELLERS AND
BUYER HEREBY EXPRESSLY WAIVE THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIM (I)
ARISING UNDER ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED AT CLOSING, OR
(II) CONNECTED WITH OR RELATED TO THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING. SELLERS OR BUYER MAY FILE
AN ORIGINAL OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
FOREGOING WAIVER.

35.       NON-WAIVER. No waiver of any provision of this Agreement shall be
deemed to have been made unless it is expressed in writing and signed by the
party charged with making the waiver. No delay or omission in the exercise of
any right or remedy accruing upon a breach of this Agreement shall impair such
right or remedy or be construed as a waiver of such breach. The waiver of any
breach of this Agreement shall not be deemed to be a waiver of any other breach
hereof.

31 

 

IN WITNESS WHEREOF, the parties hereto have executed one or more copies of this
Agreement as a sealed instrument the day and year first above written.

 

SELLERS: REW, L.L.C., an Indiana limited liability company       By: /s/ Robert
E. Wozny                      Name:  Robert E. Wozny   Title:    Managing Member
          W Partners, LLC, an Indiana limited liability company           By:
/s/ Robert E. Wozny                      Name:  Robert E. Wozny  
Title:    Managing Member     BUYER: PLYMOUTH INDUSTRIAL REIT, INC., a Maryland
corporation.           By: /s/ Pendleton P. White, Jr.        Name:  Pendleton
P. White, Jr.   Title:   President

 

 

 

 

 

[Signature Page to Purchase and Sale Agreement and Escrow Instructions]

 

 

 

The undersigned Escrow Holder hereby joins in to this Agreement to acknowledge
its consent to the terms and provisions of this Agreement.

 

MERIDIAN TITLE CORPORATION, Escrow Holder

 

By: /s/ Mark Myers          
Name:  Mark Myers
Title:    President

Date:    June 19, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Escrow Holder Signature Page to Purchase and Sale Agreement and Escrow
Instructions]

 

 

 

EXHIBIT A-1

LEGAL DESCRIPTION OF THE WEST CLEVELAND PARCEL

 

Lot Numbered One (1) as shown on the recorded Plat of Crossroads Industrial
Complex Brick Road Minor Subdivision recorded April 14, 1999 as Document Number
9916679 and re-recorded July 2, 1999 as Document Number 9930735 in the Office of
the Recorder of St. Joseph County, Indiana

 

Address: 5681 Cleveland Road, South Bend, Indiana

 

 

 

A-1 

 

EXHIBIT A-2

 

LEGAL DESCRIPTION OF THE WEST BRICK 1 PARCEL

 

Lot Numbered Four (4) as shown on the recorded Plat of Crossroads Industrial
Complex Phase II, Section 1, recorded December 6, 1991 as Document Number
9135181 and re-recorded January 20, 1992 as Document Number 9201847 on the
Office of the Recorder of St. Joseph County, Indiana.

 

Address: 5502 W. Brick Road

 

 

 

 

 

A-2 

 

EXHIBIT A-3

 

LEGAL DESCRIPTION OF THE NORTH MAYFLOWER PARCEL

 

Lot Numbered Three AA (3AA) as shown on the recorded Plat of Corporate Services
2nd Replat, recorded June 2, 2011 as Instrument Number 1114343 in the Office of
the Recorder of Saint Joseph County, Indiana

 

Address: 4491 Mayflower Road, South Bend, Indiana

 

 

 

 

A-3 

 

EXHIBIT A-4

 

LEGAL DESCRIPTION OF THE WEST CARBONMILL PARCEL

 

Lot Numbered One (1) as shown on the recorded Plat of U.S. 31 INDUSTRIAL PARK,
PHASE II, recorded October 9, 2001 as Document Number 0150153 in the Office of
the Recorder of St. Joseph County, Indiana

 

Address: 5855 Carbonmill Drive, South Bend, Indiana

 

 

 

A-4 

 

EXHIBIT A-5

 

LEGAL DESCRIPTION OF THE AMERITECH PARCEL

 

Lot Numbered Nine B (9B) and Thirteen B (13B) of U.S. 31 Industrial Park,
Sections Two & Four, Second Replat recorded March 21, 2003 as Document Number
0317057 in the Office of the Recorder of St. Joseph County, Indiana.

 

Excepting therefrom the following: The East 60 feet of Lot 13B of the U.S.
Industrial Park, Sections Two (2) and Four (4), Second Replat, as recorded under
Instrument No. 0317057 In the Office of the Recorder of St. Joseph County,
Indiana.

 

Address: 4955 Ameritech Drive, South Bend, Indiana

 

 

A-5 



 

